DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steier WO 2013/182633 hereafter “Steier”.
	Regarding claims 1, 11, Steier discloses an apparatus or related method (see figures 1 and 2) for sensing a physical attribute (force/pressure), comprising: a first track  (see figures 6-8, for tracks configurations), defining a first electrode (element 34, see figure 4), on a substrate; a second track defining a second electrode (element 36, see figure 4), on said substrate; and an active film (elements 28, and 30), in cooperation with a first sensor portion of said first electrode and a second sensor portion of said second electrode, wherein: said second electrode (element 36), includes a first extended portion to establish a first additional resistance (related to element 54, see figure 7) not cooperating with said active film.  
	Regarding claims 2, 12, said first additional resistance can configured to be any resistor such as reference resistor.  
	Regarding claim 3, 13, a resistor, generally provides a measurable voltage when conducting a current.  
	Regarding claims 4, 14, the first sensor portion is interdigitated with said second sensor portion (see, for example, figure 3).  
	Regarding claims 5, 15, the extended portion surrounds said interdigitated first sensor portion and said second sensor portion (see for example, figure 8).  
	Regarding claims 7-8, 17-18, the physical attribute is a force/pressure effect.   
	Regarding claims 9-10, the extended portion is to 5compensate against any unwanted ambient conditions 
	Regarding claim 16, the system is to be exposed to a physical attribute for variable current flows through said cooperating electrodes; and measuring a voltage with respect to a reference resistance, wherein said reference resistance is established as a first additional resistance in one of said cooperating electrodes.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steier.
	Regarding claim 6, Steier shows only one extended resistor, and not a second or a third ones.  However, since his resistor is a variable one, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify his device and provide for as many resistor as he wishes.  Because when all elements of an invention is presented in art, the mere increasing an element of the claim fails to provide for an unobvious advantage or a patentable distinction, and thus is well within the level of an ordinary skilled artisan.  Such modification is generally for enhancing a desired effect, is suggested be an intended use or is convenience, and thus is an obvious modification.
	Regarding claims 19-20, Steier does not directly show the sensor to be used for a  manual interaction.  However, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify the concept of his system and apply the similar sensor ina manual interaction.  Because a sensor in sole, which is a direct indication of foot pressure/force, can be easily utilized for manual and finger applications with minimum modification.  Such modification is well within the level of an ordinary skilled artisan,  
 
The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, August 23, 2022